Bleckley, Chief Justice.
It does not appear that Mrs. Collins ever made any return to the ordinary as trustee for her children, or that she ever had any of her claims for expenditures, compensation, etc. audited and allowed. According to the strict law applicable to her character and position as trustee, the verdict of the jury in behalf of her daughter, Mrs. Covington, seems to have been warranted. The recovery was for one share in the corpus of the trust fund and interest thereon for four years and a half, that *134is, from the time when the land was converted into money under an order from the chancellor up to the time of trial. At the time of conversion, Mrs. Covington was already married and, we may suppose, had ceased to be a member of her mother’s family, or to share in the use of the fund for the family’s benefit.
We think there was no error in overruling the motion for a new trial. Judgment affirmed.